Mr. Justice McSurely delivered the opinion of the court. 3. Sales, § 310* — what is condition precedent to right to recover purchase price of goods sold by description. Where a contract is executory and the seller agrees to sell an article by a particular description, it is a condition to his right to recover the price that the thing which is delivered shall answer such description, and in a suit for the price brought by the seller, the defendant may give in evidence the diminution in value on account of the goods not answering the description, or, if they he in fact worthless, may defeat the action.